Stacy, C. J.
The will in question confers no power of sale on the executor as was the case in Seagle v. Harris, 214 N. C., 339, 199 S. E., 271, cited and relied upon by appellant. It would seem, therefore, that the executor should proceed in the usual way to sell the “further assets” of the estate in order to pay the debts in accordance with the directions of the testatrix. Neighbors v. Evans, 210 N. C., 550, 187 S. E., 796.
The demurrer was properly sustained, though the interpleader will doubtless be permitted to recast his petition. Harris v. Board of Education, ante, 147.
Affirmed.